
	

115 S3148 IS: Denying Chinese Investors Access to U.S. Small Business Aid Act of 2018
U.S. Senate
2018-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3148
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2018
			Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To prohibit certain business concerns from receiving assistance from the Small Business
			 Administration, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Denying Chinese Investors Access to U.S. Small Business Aid Act of 2018. 2.Prohibition on affiliation with the People's Republic of China (a)In generalSection 3(a) of the Small Business Act (15 U.S.C. 632(a)) is amended by adding at the end the following:
				
 (10)Prohibition on affiliation with the People's Republic of ChinaFor purposes of this Act, a small business concern may not— (A)be headquartered in the People's Republic of China;
 (B)be owned or affiliated by citizens of the People's Republic of China or an entity owned or controlled by, or otherwise connected to, the Government of the People's Republic of China; or
 (C)have more than 25 percent of the voting stock of the small business concern owned by affiliates that are citizens of the People's Republic of China..
 (b)Regulations and guidanceThe Administrator of the Small Business Administration shall amend the regulations and guidance of the Administration, including sections 120.100, 120.110, and 121.105 of title 13, Code of Federal Regulations, to carry out the amendment made by this Act.
			
